DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
With respect to claims 1-20 and 23 -28, the effective filing date of the claimed invention is September 3, 2015 since applicant’s foreign priority document GB 1515610 is in English.  It is the examiner’s position that the above claims of the instant application have adequate basis in the foreign priority document GB1515610 and therefore can receive the benefit of the earlier filing date.  
With respect to claims 21, 22, 31 and 32, the effective filing date of the claimed invention is September 5, 2016.  It is the examiner’s position that the above claims of the instant application do not have adequate basis in the foreign priority document GB1515610 and therefore cannot receive the benefit of the earlier filing date.  

Response to Amendment
Claims 1, 24, 26, 28 and 31 have been amended, claims 29, 30 and 33 have been deleted and no new claims have been added.  Hence, claims 1-28, 31 and 32 are pending in the application.
The 112(b) rejections to the claims as set forth in the previous Office Action dated November 17, 2020 have been overcome by applicant’s amendments and are now withdrawn.  A new 112(d) is entered below.
The provisional nonstatutory double patenting rejection over copending Application 15/757,260 as set forth in the previous Office Action dated November 17, 2020 has been overcome by the cancellation of claims 29 and 30 and is now withdrawn.
The indicated allowability of claims 1-9, 11 and 12 is withdrawn in view of the newly discovered reference(s) to GB 730,890 and GB 1,390,945 as filed by applicants in the IDS dated February 17, 2021.  Rejections based on the newly cited reference(s) follow.

Claim Interpretation
It is the examiner’s position that in claim 1, the phrase “R1 and R2 are independently selected from an optionally substituted linear or branched alkyl group, 
It is also the examiner’s position that in claim 8, the phrase R3, R4, R5 and R6 are independently selected from hydrogen and an optionally substituted linear or branched alkyl group, alkenyl group and alkoxy group having from 5 to 22 carbon atoms” means that each of the alkyl group, the alkenyl group and the alkoxy group are: (1) optionally substituted; (2) linear or branched; and (3) having from 5 to 22 carbon atoms as disclosed by applicants on page 4, line 23 – page 5, line 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the 
In claim 9, the phrase “wherein R3, R4, R5 and R6 are independently selected from hydrogen and C1-4 alkyl group” fails to further limit the R3, R4, R5 and R6 groups in claim 8 since the alkyl group in claim 8 must have 5 to 22 carbon atoms.  Furthermore, it is the examiner’s position that the C1-4 alkyl group in claim 9 is an unsubstituted alkyl group and only has up to 4 carbon atoms.  Please clarify.
In claim 10, the phrase “wherein R3, R4, R5 and R6 are all methyl” fails to further limit the R3, R4, R5 and R6 groups in claim 8 since the alkyl group in claim 8 must have 5 to 22 carbon atoms.  Furthermore, it is the examiner’s position that the methyl group in claim 10 is unsubstituted and only has 1 carbon atom.  Please clarify.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 730,890.
GB 730,890 teaches a compound of the formula
		C6H13-OOC-C6H4-CH2-C6H4-CH2-C6H4-COO-C6H13
wherein the first C6H13 group pertains to applicants R1 group when it is an alkyl group having 5 to 22 carbon atoms; the first –OOC- group pertains to applicants X1 group when it is –CO2-; the first CH2 group pertains to applicants CR3R4 group when R3 and R4 are both H; the second CH2 group pertains to applicants CR5R6 group when R5 and R6 are both H; the second –COO- group pertains to applicants X2 group when it is 
–CO2-; and the second C6H13 group pertains to applicants R2 group when it is an alkyl group having 5 to 22 carbon atoms as claimed by applicants in claims 1, 2, 4, 5, 8 and 9, 11 and 12.  See Example VII.  With respect to claim 6, since the C6H4 benzyl groups do not have any substituents, it is the examiner’s position that applicants Y1-Y4 groups would all be H.  With respect to claim 7, since there is only one –CR3R4-C6H4 group present in the compound, it is the examiner’s position that the subscript a would be 1.  
The compound as taught by GB 730,890 appears to anticipate the present claims.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,390,945.
GB 1,390,945 teaches a compound of the formula

    PNG
    media_image1.png
    158
    433
    media_image1.png
    Greyscale

1 and R2 are identical or different and can be H or a C1-2 alkyl group; and X and Y are identical or different and can be a C1-18 alkoxy group or an optionally substituted phenoxy group.  See page 2, lines 29-49 and formula (II).  With respect to claims 1-6, in the above formula (II), the Y-C(O)- group pertains to applicants R1X1- group when the R1 group is an alkyl group having 5 to 22 carbon atoms or a phenyl group and the X1 group is -CO2; the R1 and R2 groups pertains to applicants Y1-Y4 groups when the Y1-Y4 groups are H or C1-2 alkyl groups; both of the (CH3)C(CH3) groups pertain to applicants CR3R4 and CR5R6 respectively when the R3-R6 groups are each methyl groups; and the -C(O)-X group pertains to applicants -X2R2 group when the R2 group is an alkyl group having 5 to 22 carbon atoms or a phenyl group and the X2 group is -CO2.  With respect to claim 7, since there is only one –CR3R4-C6H4 group present in the compound, it is the examiner’s position that the subscript a would be 1.  
The compound as taught by GB 1,390,945 appears to anticipate the present claims.

	
Allowable Subject Matter
Claims 13-28, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 13, GB 730,890 only teaches that applicant’s R1 and R2 substituents are C6 alkyl (i.e. the C6H13 groups in the formula), therefore, GB 730,890 fails to teach or fairly suggest a compound of the formula (I) wherein the R1 and R2 substituents are C9-15 alkyl groups.  With respect to claims 14-28, 31 and 32, GB .

Conclusion
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734